The Honorable Jim Argue State Senator 5300 Evergreen Drive Little Rock, Arkansas 72205
Dear Senator Argue:
This is in response to your request, on behalf of a constituent, for an opinion on whether certain provisions of a specific lease agreement, to be used in entering into leases with the state and local governments in Arkansas, complies with Arkansas law. You have asked that I review item numbers 2 and 3 of a lease agreement you have attached and indicate whether I perceive any conflicts with Arkansas law.
RESPONSE
I must decline to provide an answer to the question you pose in light of the statutory prohibition against my engaging in the private practice of law. See A.C.A. § 25-16-701 (Repl. 1996). Providing an answer to the question posed would be tantamount to giving private legal advice to a private party, in this case, the equipment lessor. In addition, my office is charged with the duty of representing the State Purchasing Director in the preparation of contracts entered under the authority of the State Purchasing Law. See A.C.A. § 19-11-219 (Repl. 1998). My duty in such cases is to represent the state, or lessee, in such transactions. An answer to your constituent's question should be provided by private legal counsel.
Sincerely,
MARK PRYOR Attorney General